Citation Nr: 1315626	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the status post arthrotomy of the right shoulder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971.

The Veteran's increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which increased the disability rating for the status post arthrotomy of the right shoulder to 30 percent disabling.  The 30 percent rating was made retroactively effective from April 7, 2006, the date of the Veteran's increased rating claim.  The Veteran then perfected a timely appeal of the 30 percent disability rating assigned.  The RO in Montgomery, Alabama, currently has jurisdiction over the appeal.

In February 2013, the Veteran testified before the undersigned at the local RO via videoconfernce (videoconference Board hearing).  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran stated that he was withdrawing his prior representative, Veterans of Foreign Wars (VFW), and proceeding pro se.  The Board has adjusted the title page accordingly.

The RO certified this appeal to the Board in December 2012 and, in February 2013, the Veteran submitted additional medical and lay evidence.  However, he waived his right to have the RO initially consider this evidence in a statement dated in February 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

In October 2011, the Veteran submitted his formal TDIU claim, stating that he is currently unable to work full-time because of his service-connected status post arthrotomy of the right shoulder and his service-connected mental anguish and anxiety, secondary to his status post arthrotomy of the right shoulder.  The Veteran reiterated these statements at his Board hearing, and testified that he is currently able to perform only marginal employment, working two days a week, because of his service-connected disabilities.  At the July 2006 VA examination, the Veteran also indicated that he was currently unemployed, but performing odd jobs.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, at his Board hearing, the Veteran testified that his service-connected right shoulder disability has neurological impairment, which causes him severe pain.  The Veteran stated that this severe pain prevents him from working more than two days per week.  In this regard, the Veteran was provided a VA joints examination in November 2008, in which the VA examiner diagnosed the Veteran with "status post arthrotomy right shoulder to include nerve impairment with weakness and spasms of pain in the hand.  Moderate AC joint arthritis noted on X-ray."  In a December 2008 VA addendum opinion, the same VA examiner, after reviewing the claims file, then found that the Veteran's claimed symptoms of weakness in the right hand, spasm, and pain are less likely than not caused by or a result of his service-connected status post arthrotomy of the right shoulder.  The Board finds this opinion to be inadequate.  Specifically, the examiner did not address whether the Veteran's current neurological impairment was aggravated by the service-connected status post arthrotomy of the right shoulder.  38 C.F.R. § 3.310 (2012).  The Veteran was afforded a VA shoulder examination in April 2012.  In conjunction with the examination, the examiner scheduled the Veteran for an EMG and NCV test of his right shoulder.  The Veteran failed to report for these tests; however, the Board notes that the claims file does not contain notice of these tests being scheduled or the Veteran failing to report for them, except for the comment by the VA examiner.  Nonetheless, the examiner noted that the Veteran had limited sensation in his right arm and hand and decreased grip, secondary to his pain.  The examiner then determined that that the Veteran's right shoulder disability impacts his ability to work.  

However, to date, the Veteran has not been afforded the appropriate neurological tests to assist a VA examiner in differentiating the symptoms attributable to the Veteran's service-connected status post arthrotomy of the right shoulder versus any other right shoulder disorders that the Veteran may have.  Given the foregoing, the Board finds that a new VA examination is necessary to address all the symptomatology associated with all diagnoses of the right shoulder that are associated with the service-connected status post arthrotomy of the right shoulder. 

Second, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  In October 2011, the Veteran submitted his formal TDIU claim, stating that he is currently unable to work full-time because of his service-connected status post arthrotomy of the right shoulder and his service-connected mental anguish and anxiety, secondary to his status post arthrotomy of the right shoulder.  The Veteran reiterated these statements at his Board hearing, and testified that he is currently able to perform only marginal employment, working two days a week, because of his service-connected disabilities.  At the July 2006 VA examination, the Veteran also indicated that he was currently unemployed, but performing odd jobs.  The Veteran is currently service-connected for two disabilities: status post arthrotomy of the right shoulder and mental anguish and anxiety, secondary to his status post arthrotomy of the right shoulder.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Finally, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Centers (VAMCs) in Mobile, Alabama, and Pensacola, Florida, should also be obtained and added to the claims file.  Upon remand, these VA records must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Mobile, Alabama, and Pensacola, Florida, VAMCs that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide VA neurological and joints examinations to the Veteran in order to assist in evaluating the severity of his status post arthrotomy of the right shoulder.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  The Veteran's claims folder must be reviewed by the examiner.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5201.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examiner is then asked to provide the following opinions:

a) Regarding the service-connected status post arthrotomy of the right shoulder, the examiner must describe all symptomatology associated with this disability.  If any symptoms attributable to the status post arthrotomy of the right shoulder overlap with symptoms attributable to other right shoulder disorders, please so indicate.

b) Provide an opinion concerning whether it at least as likely as not that the Veteran's current neurological impairment is: (i) caused by, or (ii) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected status post arthrotomy of the right shoulder.  If such aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of the Veteran's neurological impairment found prior to aggravation; and (ii) the increased manifestations that are proximately due to the status post arthrotomy of the right shoulder.

c) The examiner should also provide an opinion concerning the impact of the Veteran's status post arthrotomy of the right shoulder on his ability to work, to include whether it renders him unemployable.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.

3.  After obtaining the above records, schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (status post arthrotomy of the right shoulder and mental anguish and anxiety, secondary to his status post arthrotomy of the right shoulder) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  
Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving workers' compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

4.  After the above actions have been completed, readjudicate the Veteran's claims, including consideration of whether a referral for a determination on whether an assignment of a higher evaluation on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2012) is warranted for the increased rating claim.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


